NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 BRYAN O. CRANE,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2364
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00435-SGB, Judge Susan G.
Braden.
               ______________________

              Decided: November 7, 2016
               ______________________

   BRYAN O. CRANE, Saint James City, FL, pro se.

    COURTNEY D. ENLOW, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellant. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
FRANKLIN E. WHITE, JR.
                ______________________

 Before MOORE, WALLACH, and HUGHES, Circuit Judges.
2                                              CRANE   v. US



PER CURIAM.
     Bryan O. Crane filed suit against the federal govern-
ment seeking unpaid vacation and sick leave pay, loss of
investment income from his unpaid pay, and travel ex-
penses under the Federal Tort Claims Act and Maryland
state law. The Court of Federal Claims dismissed Mr.
Crane’s claims for lack of jurisdiction. Because the Court
of Federal Claims cannot hear tort and state law claims,
and because Mr. Crane’s claims are time-barred, we
affirm.
                             I
    Mr. Crane worked for the Naval Air Systems Com-
mand (NAVAIR) in Patuxent River, Maryland. On Feb-
ruary 12, 2000, Mr. Crane was placed on inactive status
after a work-related accident. He medically retired from
federal service on July 3, 2006. Between February 12,
2000 and July 3, 2006, Mr. Crane received workers’
compensation and Social Security Disability benefits
except for one week in February 2003, when he returned
to work.
     When Mr. Crane returned to work on February 3,
2003, the Defense Financial and Accounting Services
(DFAS), NAVAIR’s payroll provider, reactivated his
normal pay. On February 7, 2003, Mr. Crane informed
NAVAIR that he could not continue working because he
had not received the agreed upon ergonomic conditions.
Although Mr. Crane stopped working, DFAS erroneously
failed to stop paying him his normal salary until April 13,
2005. DFAS paid Mr. Crane initially through direct
deposits and later with checks mailed to his home.
    The parties agree that, to repay the erroneous wages,
Mr. Crane sent DFAS two personal checks, totaling
$16,837.06, on February 13, 2004 and January 3, 2006.
Mr. Crane also returned five government checks totaling
$7,962.38. Further, DFAS deducted $10,280.00 from
CRANE   v. US                                           3



offset amounts allowable by law, such as Mr. Crane’s
Thrift Savings Plan and retirement funds.
    The parties disagree over whether Mr. Crane re-
turned additional money, and what amount, if any, re-
mained to be paid by him. According to the government,
after all the above payments, Mr. Crane still had an
outstanding debt of approximately $8,000.           When
Mr. Crane retired from federal service on July 3, 2006, he
was due a lump-sum payment of $9,755.00 for accrued
annual leave.      Since the government’s calculations
showed that Mr. Crane still owed roughly $8,000, DFAS
did not pay Mr. Crane the lump-sum payment and in-
stead deducted $3,960.53 for Federal and State taxes,
Social Security, and Medicare, and applied the remaining
$5,794.47 toward Mr. Crane’s outstanding debt.
    Mr. Crane, meanwhile, alleges that he had fully re-
paid all erroneous payments made by DFAS and that
DFAS improperly took his lump-sum annual leave pay-
ment. On March 19, 2008, Mr. Crane appealed DFAS’s
actions to the Office of Personnel Management. That
appeal was denied because Mr. Crane had not filed a
claim with the Department of the Navy before filing his
OPM claim.
    At the same, Mr. Crane asked United States Senator
Bill Nelson to intervene on his behalf. On April 24, 2008,
DFAS responded to Senator Nelson with an audit of
Mr. Crane’s pay records that showed the government had
over-collected Mr. Crane’s debt by $1,386.51. The gov-
ernment subsequently returned that amount to him.
    Mr. Crane, however, still alleging that DFAS owed
him money, filed a claim with the Navy on May 12, 2008,
which it denied on September 15, 2009. The Navy ad-
vised Mr. Crane that its response to Senator Nelson’s
inquiry on his behalf represented the final agency deci-
sion on this matter.
4                                                CRANE   v. US



    Mr. Crane filed his second claim with OPM on No-
vember 17, 2009, which was denied on November 15,
2012, after OPM found that Mr. Crane had not estab-
lished that DFAS incorrectly calculated his salary over-
payment.
    On April 29, 2015, Mr. Crane filed suit in the Court of
Federal Claims under the Federal Tort Claims Act and
the Maryland Wage Payment and Collection Law, alleg-
ing the government owed him compensation for unpaid
vacation and sick pay, lost investment income from un-
paid vacation pay, lost investment income from unpaid
sick pay, unreimbursed travel expenses, lost investment
income from unreimbursed travel expenses, and physical
and mental damages. The Court of Federal Claims dis-
missed Mr. Crane’s complaint for lack of jurisdiction.
   Mr. Crane appeals only the dismissal of his claims for
unpaid vacation pay and lost investment income from
unpaid vacation pay. We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                             II
    We review de novo a dismissal by the Court of Federal
Claims for lack of jurisdiction. Coast Prof’l, Inc. v. United
States, 828 F.3d 1349, 1354 (Fed. Cir. 2016).
    “The Court of Federal Claims is a court of limited ju-
risdiction.” Brown v. United States, 105 F.3d 621, 623
(Fed. Cir. 1997). The Tucker Act, with only limited excep-
tions not applicable here, confers jurisdiction on the Court
of Federal Claims over “any claim against the United
States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases
not sounding in tort.” 28 U.S.C. § 1491(a)(1). The Tucker
Act does not create a cause of action, however, and “juris-
diction under the Tucker Act requires the litigant to
CRANE   v. US                                                  5



identify a substantive right for money damages against
the United States separate from the Tucker Act itself.”
Todd v. United States, 386 F.3d 1091, 1094 (Fed. Cir.
2004).
     Mr. Crane seeks his unpaid vacation pay and loss of
investment income under the Federal Tort Claims Act,
28 U.S.C. § 2672 et seq., and the Maryland Wage Payment
and Collection Law, Md. Code Ann., Lab. & Empl. § 3-
507.2(a). We agree with the Court of Federal Claims that
it lacks jurisdiction over claims brought under these laws.
Section 1491(a) expressly precludes the Court of Federal
Claims from hearing cases “sounding in tort.” See also
Keene Corp. v. United States, 508 U.S. 200, 214 (1993)
(“[T]ort cases are outside the jurisdiction of the Court of
Federal Claims . . . .”). Further, under the Federal Tort
Claims Act, jurisdiction over tort claims lies exclusively in
the United States district courts. 28 U.S.C. § 1346(b)(1);
see also Ledford v. United States, 297 F.3d 1378, 1382
(Fed. Cir. 2002) (“The Court of Federal Claims is not a
district court of the United States . . . .”). Finally, “[c]laims
founded on state law are . . . outside the scope of the
limited jurisdiction of the Court of Federal Claims.”
Souders v. South Carolina Pub. Serv. Auth., 497 F.3d
1303, 1307 (Fed. Cir. 2007).
    Even though the Court of Federal Claims does not
have jurisdiction over Mr. Crane’s claims as pled, because
he is proceeding pro se, we construe his complaint liberal-
ly to see if he has articulated another basis for jurisdic-
tion. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
curiam) (“A document filed pro se is to be liberally con-
strued, and a pro se complaint, however inartfully plead-
ed, must be held to less stringent standards than formal
pleadings drafted by lawyers.”) (internal quotation marks
and citations omitted).
    Here, another basis for jurisdiction over Mr. Crane’s
claims does not exist because his claims are time-barred.
6                                              CRANE   v. US



“Every claim of which the United States Court of Federal
Claims has jurisdiction shall be barred unless the petition
thereon is filed within six years after such claim first
accrues.” 28 U.S.C. § 2501. “This six-year limitations
period is jurisdictional and may not be waived or tolled.”
FloorPro, Inc. v. United States, 680 F.3d 1377, 1380–81
(Fed. Cir. 2012). A claim against the government general-
ly accrues “when all the events which fix the govern-
ment’s alleged liability have occurred and the plaintiff
was or should have been aware of their existence.” San
Carlos Apache Tribe v. United States, 639 F.3d 1346, 1350
(Fed. Cir. 2011) (quoting Hopland Band of Pomo Indians
v. United States, 855 F.2d 1573, 1577 (Fed. Cir. 1988)).
“The question whether the pertinent events have occurred
is determined under an objective standard; a plaintiff
does not have to possess actual knowledge of all the
relevant facts in order for the cause of action to accrue.”
Fallini v. United States, 56 F.3d 1378, 1380 (Fed. Cir.
1995).
    Mr. Crane alleges that when he separated from feder-
al service on July 3, 2006, DFAS failed to pay him a lump-
sum payment covering his annual leave. Thus, any cause
of action Mr. Crane might have had accrued, at the latest,
by July 3, 2006. Mr. Crane did not file his complaint at
the Court of Federal Claims until April 29, 2015, almost
nine years after any claim accrued, and almost three
years after the six-year limitations period had run.
Therefore, his claims are time-barred.
    Because the Court of Federal Claims does not have
jurisdiction to hear claims arising under the Federal Tort
Claims Act and Maryland Wage Payment and Collection
Law, and because Mr. Crane’s claims are time-barred, the
Court of Federal Claims did not err in dismissing Mr.
Crane’s complaint.
                      AFFIRMED
    No costs.